Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 21, 2020

                                        No. 04-20-00110-CR

                                          Juan CERDA,
                                            Appellant
                                                v.
                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR9972-W1
                          Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

           Appellant’s pro se Motion to Reinstate Dismissed Case is DENIED.



                                                       _________________________________
                                                       Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2020.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court